*888ON MOTION
HALDANE ROBERT MAYER, Circuit Judge.

ORDER

Eric H. Robinson submits an informal brief. The court treats the submission as a motion for reconsideration of the court’s July 24, 2008, 314 Fed.Appx. 294, order dismissing Robinson’s petition for review for failure to file a brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled and the case is reinstated.
(2) The Secretary of Veterans Affairs should calculate the due date for his brief from the date of filing of this order.